Citation Nr: 1647588	
Decision Date: 12/21/16    Archive Date: 12/30/16

DOCKET NO.  07-36 473	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for left shoulder girdle myofascial pain syndrome.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Parke, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1973 to September 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York. This case was most recently before the Board in July 2015, when it was remanded for additional development. 

The Veteran is in receipt of a total disability due to individual unemployability (TDIU), effective March 31, 2011. 

This appeal was processed electronically using the Veterans Benefits Management System (VBMS) paperless claims processing system. Any future consideration of this appeal should account for this electronic record.


FINDING OF FACT

The Veteran's left shoulder girdle myofascial pain syndrome is manifested by, at worst, left shoulder abduction to 20 degrees.


CONCLUSION OF LAW

The criteria for a disability rating of 30 percent, but no higher, for left shoulder girdle myofascial pain syndrome have been met. 38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.3, 4.7, 4.71a, Diagnostic Code 5201 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the Appellant's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions. See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Increased Disability Ratings

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity resulting from disability. Separate Diagnostic Codes (DCs) identify the various disabilities. See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for the higher evaluation; otherwise, the lower evaluation will be assigned. See 38 C.F.R. § 4.7. Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran. 38 C.F.R. § 4.3.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991). A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made. See Hart v. Mansfield, 21 Vet. App. 505 (2007). The analysis in the following decision is therefore undertaken with consideration of the possibility that different "staged" ratings may be warranted for different time periods.

The evaluation of the same disability under various diagnoses is to be avoided. 
38 C.F.R. § 4.14. While the assignment of separate evaluations for separate and distinct symptomatology is not precluded, it is only permitted where none of the symptomatology justifying an evaluation under one diagnostic code is duplicative of or overlapping with the symptomatology justifying an evaluation under another diagnostic code. Esteban v. Brown, 6 Vet. App. 259, 262 (1994); see also VA Gen. Coun. Prec. 9-2004 (Sep. 17, 2004) ("[T]he key consideration in determining whether rating under more than one diagnostic code is in order is whether the ratings under different diagnostic codes would be based on the same manifestation of disability or whether none of the symptomatology upon which the separate ratings would be based is duplicative or overlapping.").


The Veteran's Left Shoulder Disability

The Veteran states that he is entitled to a higher disability rating for his service-connected left shoulder girdle myofascial pain syndrome. The Veteran is right hand dominant.

The Veteran's VA treatment records show continual treatment for left shoulder pain and limitation of motion. He has had physical therapy, acupuncture, and injections to treat his left shoulder pain. 

The Veteran was afforded a VA medical examination in March 2007. He had pain in his posterior shoulder three to four times a week. It was a sharp or achy pain with stiffness. The Veteran rated the pain as 8.5 out of 10 and stated the pain lasted for one hour. The pain was alleviated by medication. There was pain on palpation. The Veteran was diagnosed with left shoulder girdle myofascial pain syndrome. The Veteran's forward flexion was to 180 degrees, his abduction was between 160 and 180 degrees, his external and internal rotations were both to 90 degrees.

The Veteran was afforded another VA medical examination in April 2010. The Veteran reported steady pain in his shoulder 8-8.5 out of 10. The pain was steady and not flaring, which was somewhat alleviated by medication. He also reported accompanying stiffness and difficulty using his left shoulder. The Veteran had decreased range of motion. His forward flexion was to 75 degrees and abduction was to 80 degrees with pain at the end of the range of motion. The Veteran's internal and external rotation were both to 90 degrees with no complaints of pain. The examiner noted the involvement of muscle groups IV and XX. There were no entry or exit wounds and no tissue loss comparison. 

The Veteran was afforded another VA medical examination in August 2011. The Veteran reported shoulder pain steady and severe day to day without any specific flare-ups. There was muscle tenderness. The Veteran was diagnosed with myofascial pain syndrome of mild severity, which did not cause any significant functional deficit. The Veteran's forward flexion was to 80 degrees, abduction to 85 degrees, external rotation to 50 degrees, and internal rotation to 45 degrees, all with pain at the end of the range of motion. 

The Veteran submitted a May 2014 private treatment record from Dr. R.C. Dr. R.C. noted that the Veteran had muscle atrophy and weakness. He noted that the Veteran had severe limitation of motion with pain. The Veteran had forward flexion to 65 degrees and abduction and adduction to 20 degrees. Dr. R.C. diagnosed the Veteran with left shoulder severe osteoarthritis and left shoulder secondary chronic impingement syndrome.

The Veteran was afforded another VA medical examination in January 2016. The Veteran was diagnosed with left shoulder strain, left bicipital tendonitis, left rotator cuff tear, and bilateral acromioclavicular joint osteoarthritis. The Veteran reported persistent pain in the left shoulder, which was worse with weather changes, pulling, pushing, tugging, and lifting overhead. The Veteran also reported some numbness and tingling associated with sleep at night. He had short-lived symptoms of pins and needles into the upper left shoulder. The Veteran's range of motion and strength for his right, non-affected, shoulder was normal. There was no muscle atrophy, ankylosis, or instability for the left shoulder. There was pain with weight-bearing, localized tenderness or pain on palpation, and diminished muscle strength (4/5). The Veteran's flexion was to 130 degrees, his abduction was to 130 degrees, his external and internal rotation were both to 80 degrees. There was no additional loss of range of motion after three repetitions. The examination was conducted during a reported flare-up. 

The January 2016 examiner stated that there were no muscle group deficits in the left upper extremity, anterior, or posterior chest. The examiner opined that all four of the Veteran's diagnosed left shoulder conditions were at least as likely as not the direct result of his active duty service. The examiner also noted that the Veteran had surgery in 2008 for his left shoulder rotator cuff tear, partial tear of the supraspinatus muscle and osteoarthritic changes at the left acromioclavicular joint. The Board notes that it denied the Veteran's claim of entitlement to service connection for his rotator cuff tear repair in February 2014. The Veteran did not appeal this determination. Therefore, this issue is not before the Board. Subsequent evidence in the form of the January 2016 VA medical examination shows that all of the Veteran's left shoulder conditions may be appropriate for consideration in evaluating his service-connected left shoulder condition, however, and the Board will proceed accordingly. 

The Veteran's Ten Year Disability Protection

Prior to proceeding with the analysis, the Board recognizes that any change in a diagnostic code by VA must be specifically explained. Pernorio v. Derwinski, 2 Vet. App. 625 (1992). Service connection for the Veteran's left shoulder girdle myofascial pain syndrome has remained in effect for more than 10 years and, thus, is protected under 38 U.S.C.A. § 1159. Consideration must be given as to whether a change in the assignment of the Diagnostic Code used in rating his disability is analogous to severance of a protected disability.

According to 38 U.S.C.A. § 1159, service connection for any disability or death granted under this title which has been in force for ten or more years shall not be severed . . . except upon a showing that the original grant of service connection was based on fraud or it is clearly shown from military records that the person concerned did not have the requisite service or character of discharge. See also 
38 C.F.R. §§3.105(d) and 3.957.

It consistently has been found that the protection afforded is to the disability and not the Diagnostic Code used to rate the disability. VAOPGCPREC 13-92 (modifications of the Diagnostic Code did not change the protected status of the disability). Recognizing instances where the Board has rated a Veteran's disability under a different diagnostic code than previously rated, the Federal Circuit has held that there may be times when a change in Diagnostic Code is not equivalent to a severance. Read v. Shinseki, 651 F.3d 1296 (Fed. Cir. 2011) (service connection was not severed, as contemplated by § 3.957 that protects service connection in effect for 10 years or more, simply because a diagnostic code associated with a disability was corrected to more accurately determine the benefit to which a veteran may be entitled).


The Appropriate Diagnostic Code

The Veteran's left shoulder disability has been rated under 38 C.F.R. § 4.73, DC 5304 as an injury to the Muscle Group IV, the intrinsic muscles of the shoulder girdle which include the supraspinatus, infraspinatus and teres minor, subscapularis, and coracobrachialis muscles. The functions of these muscles are stabilization of the shoulder against injury in strong movements, holding the head of the humerus in the socket, abduction, and outward and inward rotation of the arm. 38 C.F.R. § 4.73, DC 5304. The Veteran's service-connected left shoulder girdle myofascial pain syndrome has been evaluated as 10 percent disabling since March 21, 2006, the effective date of his service connection. 

Under DC 5304, the following ratings apply for the non-dominant extremity: a 0 percent rating is warranted for a slight injury, a 10 percent rating is warranted for a moderate injury, 20 percent rating is warranted for moderately severe injury and a 20 percent rating is warranted for severe injury. Id.

Another potentially applicable DC for the Veteran's left shoulder disability is DC 5201 based upon limitation of motion. Under 38 C.F.R. § 4.71a, DC 5201, the following ratings apply to limitation of motion of the minor (non-dominant) extremity: a 20 percent rating is warranted when arm motion is limited to shoulder level; a 20 percent rating is warranted when arm motion is limited to midway between the side and shoulder level; and a 30 percent rating is warranted when arm motion is limited to 25 degrees from the side. 38 C.F.R. § 4.71a, DC 5201. The normal ranges of motion of the shoulder are 180 degrees of forward elevation (flexion) and abduction (90 degrees is shoulder level), and 90 degrees of internal and external rotation. 38 C.F.R. § 4.71, Plate I.

The Board has evaluated all potential Diagnostic Codes applicable to the Veteran's service-connected left shoulder disability; however, application of the other codes not discussed does not result in a higher rating. Rather, the Veteran's left shoulder disability is properly evaluated under DC 5201, based upon limitation of motion. The Board finds that the January 2016 VA medical examination was thorough and complete. The opinions by this examiner are adequately supported by rationale and are based on an accurate factual basis. Further, the examiner addressed all theories of entitlement. The January 2016 VA medical examiner found that there were no muscle group deficits in the left upper extremity, anterior, or posterior chest. Therefore, DC 5304 is not appropriate to rate the Veteran's service-connected left shoulder condition. The Board finds that DC 5201 is the appropriate DC to use in evaluating the Veteran's service-connected left shoulder condition. Additionally, to assign the Veteran disability ratings under both DC 5304 and DC 5201 would be assigning him two disability ratings for the same disability and would constitute impermissible pyramiding. See Amberman v. Shinseki, 570 F.3d 1377, 1381 (Fed. Cir. 2009); 38 C.F.R. § 4.14.

The Veteran's left shoulder disability, which involves his non-dominant extremity, has undergone different limitations of motion. At its worst, the Veteran's shoulder abduction and adduction were limited to 20 degrees, as shown in his May 2014 private treatment record by Dr. R.C. Therefore, the Veteran is entitled to the highest disability rating available under DC 5201, which is 30 percent. 

Extra-Schedular Consideration

The Board has considered whether the evaluation of the Veteran's service-connected left shoulder disability should be referred for extraschedular consideration. See 38 C.F.R. § 3.321(b) (2014); Thun v. Peake, 22 Vet. App. 111, 114 (2008). Because the ratings provided under the VA Schedule for Rating Disabilities are averages, an assigned rating may be adequate to address the average impairment in earning capacity caused by the disability, but not complete account for the Veteran's individual circumstances. Thun, 22 Vet. App. at 114. When an assigned rating is deemed inadequate, the case may be referred for extraschedular consideration. Id.

In Thun, 22 Vet. App. at 115, the Court held that the determination of whether a claimant is entitled to an extraschedular rating under 38 C.F.R. § 3.321(b) is a three-step inquiry. First, there must be a finding that the evidence of record presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. Id. This first element is a threshold element and requires the Board to compare the severity and symptomatology of the claimant's service-connected disability with the rating-schedule for that disability. See id. If the rating criteria reasonably describe the claimant's disability level and symptomatology, the assigned schedular evaluation is adequate and no referral is required. Id. Second, if the schedular criteria are found to be inadequate to evaluate the claimant's disability, the Board must determine whether the exceptional disability exhibits other related factors such as marked interference with employment or frequent periods of hospitalization. Id. If so, then under the third step of the inquiry the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination of whether the claimant's disability picture requires the assignment of an extra-schedular rating. Id.

Referral for extraschedular consideration is not warranted for the Veteran's service-connected left shoulder disability. A comparison of the Veteran's current left shoulder disability and the relevant rating criteria does not show "such an exceptional or unusual disability picture . . . as to render impractical the application of the regular schedule standards." 38 C.F.R. § 3.321(b). The Veteran's left shoulder disability is manifested by painful limitation of motion and difficulty in use of the shoulder. These symptoms and the accompanying functional loss are compensated and accounted for in the Veteran's schedular rating. See Thun, 22 Vet. App. at 115. There is nothing unusual or exceptional about this Veteran's disability picture.  

In summary, the available schedular evaluations are adequate to rate the Veteran's left shoulder disability; consequently, the first step of the inquiry is not satisfied. Id. In the absence of this threshold finding, there is no need to consider the second step of the inquiry, namely whether there are "related factors" such as marked interference with employment or frequent periods of hospitalization. See id. at 118-19. Thus, the schedular criteria are adequate to rate the Veteran's service-connected disability and referral for extraschedular consideration is not warranted.



ORDER

A disability rating of 30 percent, but no greater, for the entire period on appeal for the Veteran's service-connected left shoulder girdle myofascial pain syndrome is granted.



____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


